The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 5/3/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patents 10,610,238; 10,219,809; 8,759,603; 8,524,974; 7,498,477; 9,949,741; 9,936,959; 9,895,155; 10,058,334 and 8,481,803 also the application number 16/793541 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a hemostatic device a hemostatic device configured to be applied to a limb of a patient having means for securing the band in the wrapped state to the patient’s limb; a member more rigid than the flexible band, the member and the flexible band being connected to each other so that when the flexible band is in the wrapped state the member is positioned on the limb of the patient at the site on the limb where bleeding is to be stopped, the member possessing an inner peripheral side which faces toward a surface of the limb of the patient when the flexible band is in the wrapped state, the member also possessing an outer peripheral side opposite the inner peripheral side; one portion of the inner peripheral side of the member being a curved portion that is curved toward the inner peripheral side, an other portion of the inner peripheral side of the member being a flat portion, the member possessing a lengthwise extent and including opposite ends that are spaced apart along the lengthwise extent of the member to define first and second ends of the member, the member also possessing a center with respect to the lengthwise extent of the member, the curved portion of the inner peripheral side of the member being located between the first end of the member and the center of the member with respect to the lengthwise extent of the member; | an inflatable balloon that is inflatable upon introducing fluid into the inflatable balloon, the inflatable balloon being on the inner peripheral side of the member; the inflatable balloon being at a position deviated toward the first end of the member from the center of the member along the lengthwise extent of the member so that when the flexible band is in the wrapped state and the inflatable balloon is inflated a middle of the inflatable balloon is located closer to the first end of the member than the second end of the member, and at least a first portion of the inflatable balloon being positioned at the curved portion of the inner peripheral side of the member such that the curved portion and the first portion of the inflatable balloon directly overlie one another so that the inflatable balloon applies a compressive force to the site in an oblique direction with respect to the surface of the limb, at least a part of the flat portion of the member and at least a second portion of the inflatable balloon directly overlying one another when the flexible band is in the wrapped state and the inflatable balloon is inflated, the part of the flat portion being a flat section having spaced apart ends; the inner peripheral side of the flat section of the flat portion of the member lying in a plane, the inflatable balloon being positioned on one side of the plane and the outer peripheral side of the flat portion of the member being positioned on an opposite side of the plane; and the first end of the member and at least a part of the curved portion of the inner peripheral side of the member being positioned on the one side of the plane, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
With respect to claim 8, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a method to stop bleeding at a puncture site of an artery on a wrist of a patient having a member of the hemostatic device more rigid than the flexible band possesses an inner peripheral surface facing the wrist, and a balloon of the hemostatic device is positioned between the wrist and the member, the inner peripheral surface of the member including a curved inner peripheral surface portion, the curved inner peripheral surface portion and a part of the balloon directly overlying one another, the member possessing a lengthwise extent and including opposite ends spaced apart along the lengthwise extent of the member to define first and second ends of the member, the member also possessing a center with respect to the lengthwise extent of the member, the curved inner peripheral surface portion of the member being located between the first end of the member and the center of the member with respect to the lengthwise extent of the member, the applying of the hemostatic device to the wrist of the patient occurring while the balloon is in an uninflated state: positioning the balloon relative to the puncture site such that the balloon overlies the puncture site; inflating the balloon while the balloon overlies the puncture site so that the balloon while inflated applies a compressive force against the site in an oblique direction with respect to the surface of the wrist toward a center of the wrist; and maintaining inflation of the balloon and the compressive force applied in the oblique direction against the puncture site to stop the bleeding, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
With respect to claim 14, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a hemostatic device configured to be applied to a limb of a patient having means for securing the band in the wrapped state to the patient’s limb; a member more rigid than the flexible band, the member and the flexible band being connected to each other so that when the flexible band is in the wrapped state the member is positioned on the limb of the patient at the site on the limb where bleeding is to be stopped, the member possessing an inner peripheral side which faces toward a surface of the limb of the patient when the flexible band is in the wrapped state; one portion of the inner peripheral side of the member being a curved portion that is curved toward the inner peripheral side, an other portion of the inner peripheral side of the member being a flat portion, the member possessing a lengthwise extent and including opposite ends that are spaced apart along the lengthwise extent of the member to define first and second ends of the member, the member also possessing a center with respect to the lengthwise extent of the member, the curved portion of the inner peripheral side of the member being located between the first end of the member and the center of the member with respect to the lengthwise extent of the member; an inflatable balloon that is inflatable upon introducing fluid into the inflatable balloon, the inflatable balloon being connected to one of the flexible band and the member more rigid than the flexible band, the inflatable balloon being on the inner peripheral side of the member, the inflatable balloon being at a position deviated toward the first end of the member from the center of the member along the lengthwise extent of the member so that when the flexible band is in the wrapped state and the inflatable balloon is inflated a middle of the inflatable balloon is located closer to the first end of the member than the second end of the member; and at least a portion of the inflatable balloon being positioned at the curved portion of the inner peripheral side of the member such that the curved portion and the at least | a first portion of the inflatable balloon directly overlie one another so that the inflatable balloon applies a compressive force to the site in an oblique direction with respect to the surface of the limb, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
With respect to claim 22, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a hemostatic device configured to be applied to a wrist of a patient having a flexible band to be applied to the wrist of the patient in a wrapped state in which the flexible band is wrapped around at least a portion of the wrist of the patient to apply the hemostatic device to the wrist of the patient at a site where bleeding is to be stopped; an elongated member made of a material more rigid than the flexible band, the elongated member and the flexible band being connected to each other so that when the flexible band is in the wrapped state the elongated member is positioned on the wrist of the patient at the site on the wrist where bleeding is to be stopped, the elongated member possessing an inner peripheral side which faces toward the wrist of the patient when the flexible band is in the wrapped state, a portion of the inner peripheral side of the elongated member being a curved portion that is curved toward the inner peripheral side; the elongated member possessing a lengthwise extent as seen in plan view, the lengthwise extent of the elongated member extending from a first end of the elongated member as seen in plan view to an oppositely located second end of the elongated member as seen in plan view; means for securing the flexible band in the wrapped state to the patient’s wrist, an inflatable balloon that is inflatable upon introducing fluid into the inflatable balloon to cause the inflatable balloon to expand from a contracted state before introducing the fluid into the inflatable balloon to an expanded state after introducing the fluid into the inflatable balloon, the inflatable balloon being located on the inner peripheral side of the elongated member, the inflatable balloon in both the contracted state before inflation and the expanded state after inflation being at a position deviated to the first end of the elongated member from a center portion of the lengthwise extent of the elongated member so that the inflatable balloon in both the contracted state before inflation and the expanded state after inflation is located closer to the first end of the elongated member than the second end of the elongated member; a portion of the inner peripheral side of the elongated member being curved, the portion of the inner peripheral side of the elongated member that is curved being between the center portion of the elongated member and the first end of the elongated member, and
the portion of the inner peripheral side of the elongated member that is curved and a first portion of the inflatable balloon directly overlying one another so that the inflatable balloon applies a compressive force to the site in an oblique direction with respect to a surface of the wrist of the patient, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143. The examiner can normally be reached M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARLA R PATEL/Primary Examiner, Art Unit 3786